Citation Nr: 0531782	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  01-03 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1978.  In a decision dated in October 1994, the Board of 
Veterans' Appeals (Board) denied the veteran's claim for 
service connection for an acquired psychiatric disability.  
He appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court) which, in a decision 
dated in December 1995, affirmed the Board's denial.  The 
veteran subsequently sought to reopen his claim for service 
connection for a psychiatric disability.  

This matter comes to the Board on appeal from rating 
decisions of the Oakland Regional Office (RO).  By rating 
action dated in March 2000, the RO denied service connection 
for a psychiatric disability.  In a rating decision dated in 
November 2000, the RO concluded that the additional evidence 
was new, but not material, and did not reopen the claim.  
This case was previously before the Board in November 2003, 
at which time it was remanded.  The requested actions have 
been accomplished, and the case is again before the Board for 
appellate consideration.

In the supplemental statement of the case issued in June 
2005, the RO determined that the additional evidence received 
is new and material.  Nevertheless, the Board must 
independently assess whether new and material evidence has 
been submitted sufficient to reopen the claim of service 
connection.  Barnett v. Brown, 53 F.3rd 1380 (Fed. Cir. 1996) 
(the Board is required to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action).  Accordingly, the 
Board has characterized this matter as set forth on the cover 
page. 


FINDINGS OF FACT

1.  By decision of October 1994, the Board denied service 
connection for a psychiatric disability.

2.  The evidence added to the record since the October 1994 
Board determination is not cumulative of the evidence 
previously considered, and contributes to a more complete 
picture of the veteran's claim.

3.  The service medical records are negative for any findings 
concerning a psychiatric disability.

4.  A psychiatric disability was initially demonstrated many 
years following the veteran's discharge from service, and 
there is no competent medical evidence that establishes that 
it is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
remanded the case to ensure compliance with the Act, both as 
to all applicable information to the veteran and for 
assistance in the development of the record by VA.  The Board 
finds that VA has met its VCAA responsibilities.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in January 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, VA and 
private medical records, the reports of VA examinations and 
statements submitted on behalf of the veteran.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Finality

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 that 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).)  Under the standard in effect in the veteran's 
case (since he filed his claim to reopen in January 2001), 
newly received evidence may be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The "old" evidence 

The only reference in the service medical records pertaining 
to a psychiatric disability is an entry on the report of 
medical history in August 1978 in conjunction with the 
separation examination.  At that time, the veteran gave a 
history of depression or excessive worry.  A psychiatric 
evaluation on the separation examination in August 1978 was 
normal.

Some of the veteran's performance evaluations were of record.  
A report dated in January 1978 discloses that the veteran had 
performed his daily work assignments effectively and had 
required only minimal supervision, but noted that his actions 
and moods were unpredictable.  It was stated that he was 
anti-Navy and anti-military, and that he tried to disrupt 
good order and discipline.  Another report, dated in April 
1978, shows that the veteran had vastly improved his 
performance and was proving himself to be the capable seaman 
he had been one year earlier.  He had changed his attitude 
about the Navy and was becoming more dependable and 
consistent in his work habits.  

Of record are letters the veteran reportedly wrote to a 
Congressman while he was in service, and the responses he 
received from his representative.  

VA outpatient treatment records dated in 1989 show that the 
veteran requested a psychiatric evaluation in May 1989.  A 
history of hostility and violent outbursts was noted.  When 
he was seen the following month in the mental health clinic, 
the veteran enumerated a list of situational stressors in his 
life, including homelessness, problems with the VA, financial 
problems and problems with his former wife.  The veteran did 
not see his problems as having any psychological or 
psychiatric component.  In July 1989, he asserted that he had 
experienced difficulty dealing with authority figures dating 
back to service.  He attributed his sleep cycle disturbance 
to watch duty leading to sleeplessness and feeling 
"cranky."  Following an examination, the provisional 
diagnoses were delusional (paranoid) disorder of unspecified 
type and dysthymia.

During a VA neurological examination in July 1989, the 
veteran reported that he had been aware of hallucinations 
about three years earlier.  A psychiatric consultation was 
recommended.

A VA psychiatric examination was conducted in August 1989.  
The veteran reported having periodic worries, upset and 
concern about his children and life circumstances.  He noted 
that he had been married from 1981 to 1987.  He claimed that 
he had been bothered by the events surrounding the divorce.  
He described having frequent trouble with disciplinary 
problems in service, noting that he had received a summary 
court-martial and a Captain's Mast, and that he had spent 
time in the brig for sleeping late or sleeping with his boots 
on.  He denied that he had ever received psychiatric 
treatment or that it had been offered in service.  He added 
that following service, his parents were upset with his 
behavior and he saw a psychiatrist.  There was no Axis I or 
Axis II diagnosis.  The examiner commented that the veteran 
showed mild anxiety and concerns over the welfare of his 
children and his life circumstances, but that these symptoms 
or signs were not sufficient to constitute a diagnosable 
psychiatric disability.  He added that although the veteran 
had some disciplinary problems in service, he found no 
evidence of pre-service adjustment problems to warrant a 
diagnosis of personality disorder.  Finally, the examiner 
concluded that the veteran's anger and insomnia appeared to 
be related to his current difficulty coping with his life 
circumstances.

On VA hospitalization in December 1989, the veteran reported 
that he had problems with suspicious thoughts in service, 
centering on his distrust of and anger with authority 
figures.  The diagnoses were delusional (paranoid) disorder, 
grandiose type, with persecutory delusions, and narcissistic 
personality disorder.

The veteran was seen in a VA outpatient treatment clinic in 
June 1990 and stated that he had first experienced paranoid 
feelings in his early 20's, and that he had been diagnosed 
with paranoid schizophrenia.  He reported that he had often 
refused to follow Navy rules and was discharged due to his 
inability to adjust properly.  

Received in January 1991 was a Review of Discharge by the 
Naval Discharge Review Board.  It concluded that the 
veteran's discharge should remain General 
Discharge/Misconduct (frequent involvement). 

In a statement dated in October 1991, a VA physician wrote 
that he had been involved in the veteran's mental health care 
since July 1989.  He noted that he had reviewed some 
documents from service provided by the veteran.  He asserted 
that although the information was limited to 1977 
correspondence with his Congressman's office and performance 
reviews, it was clear there was evidence of paranoia and 
tendencies toward delusional thinking, poor impulse control, 
mood swings, extreme irritability and inability to function 
well with others in a job situation.  The physician concluded 
that the information reviewed strongly supported the 
veteran's contention that his psychiatric problems were 
present in service.

The veteran was afforded a VA psychiatric examination in 
April 1992.  The examination report reflects that the 
examiner reviewed the claims folder.  The veteran claimed to 
have been hospitalized for psychiatric problems for the first 
time in 1979 when he was depressed and his parents forced him 
to see a doctor.  Following a mental status evaluation, the 
diagnoses were delusional disorder with elements of 
depression and narcissistic personality disorder.  The 
examiner commented that he found no basis in the review of 
the claims folder or on interviewing the veteran to think 
that his problems had their origin in service.  He added that 
the veteran's personality disorder appeared probably to have 
been an issue while in service.

The October 1994 Board decision 

In its October 1994 decision, the Board denied service 
connection for a psychiatric disability on the basis that it 
was not present in service, nor was a psychosis demonstrated 
within one year following the veteran's discharge from 
service.  The Board further noted that the veteran's symptoms 
in service most likely represented a personality disorder, a 
disability for which service connection may not be granted.

The additional evidence 

The evidence added to the record subsequent to the Board's 
October 1994 decision includes the veteran's service 
personnel records, private and VA medical records, and his 
testimony at a hearing before the undersigned in May 2003.  
Some of this evidence was previously before the Board.  

In a statement dated in October 1997, the clinical records 
administrator of the Center for Health Care Services 
indicated that the veteran's clinical record had been 
destroyed.  She added that the administrative files indicated 
that the veteran received mental health services between 
December 1978 and May 1988.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).

In its prior decision in October 1994, the Board denied the 
veteran's claim for service connection for a psychiatric 
disability on the basis that it was not demonstrated during 
service and that a psychosis was not shown within one year 
following the veteran's discharge from service.  The evidence 
submitted since that determination includes the veteran's 
service personnel records, private and VA medical records and 
his testimony at a hearing before the undersigned in May 
2003.  Some of the documentary evidence was of record at the 
time of the previous Board decision.

The additional service personnel records submitted since the 
Board's October 1994 determination reflects that the veteran 
was the subject of a summary court-martial and the charges 
included disrespect towards a non-commissioned petty officer 
and unauthorized absence.  He also received four non-judicial 
punishments.  During the hearing before the undersigned, the 
veteran testified that shortly after his discharge from 
service, his parents forced him to seek psychiatric treatment 
while he was living in San Antonio, Texas.  An October 1998 
report from The Center for Health Care Services discloses 
that while its clinical records concerning the veteran had 
been destroyed, administrative records showed that he had 
received mental health services from beginning in December 
1978.  

This evidence is clearly new in that it was not previously of 
record.  In addition, since it tends to support the veteran's 
claim concerning the fact that he sought psychiatric 
treatment immediately after service, it contributes to a more 
complete picture of the circumstances concerning his claim.  
The Board finds, accordingly, that the additional evidence is 
new and material, warranting reopening of the claim for 
service connection for an acquired psychiatric disability.  
In light of the fact that the RO has reopened the veteran's 
claim and considered the claim on a de novo basis, no 
prejudice to the veteran will result by the Board's 
adjudication of the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran contends that the symptoms and behavior he 
exhibited in service establish that his psychiatric 
disability had its onset therein.  In this regard, although 
the Board acknowledges that the veteran's behavior in service 
might not at all times have been without difficulties (as 
demonstrated by his summary court-martial), the fact remains 
that the service medical records show no complaints or 
findings pertaining to any psychiatric disability.  Indeed, 
although he related a history of depression or excessive 
worry at the time of the separation examination in March 
1978, a psychiatric evaluation was normal.  It is also 
significant to observe that on the initial psychiatric 
examination conducted by the VA in August 1989, the examiner 
concluded that the veteran displayed mild anxiety and 
concerns over the welfare of his children.  He added that 
while the veteran's anger and insomnia were related to the 
difficulty he was having coping with his life circumstances.  
A delusional disorder was diagnosed following the veteran's 
hospitalization at a VA facility in December 1989.  

The evidence supporting the veteran's claim consists of his 
statements regarding the onset of his psychiatric disability.  
As a layperson, he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The medical evidence of record establishes that 
an acquired psychiatric disability was initially manifested 
many years following the veteran's discharge from service, 
and there is no competent medical evidence that links it to 
service.  The Board concedes that a VA physician opined in 
October 1991 that the veteran's psychiatric disability had 
its onset in service.  It is significant to observe, however, 
that this conclusion was predicated on a review of only a 
small portion of the available records.  The veteran was 
subsequently afforded a psychiatric evaluation by the VA, and 
that examiner found, based on a review of the entire record, 
that there was simply no basis to conclude that the veteran's 
psychiatric problems began in service.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Further, the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In this case, the Board is justified in attaching greater 
weight to the medical opinion of the VA physician who 
reviewed the entire record.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability.  
Since the evidence is not evenly balanced, both for and 
against the claim, the doctrine of resolving reasonable doubt 
in the veteran's favor may not be applied.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disability and, to this extent, the appeal is granted.

Service connection for an acquired psychiatric disability is 
denied.


	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


